Name: 2012/241/EU: Council Decision of 2Ã May 2012 appointing an Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2012-05-05

 5.5.2012 EN Official Journal of the European Union L 120/14 COUNCIL DECISION of 2 May 2012 appointing an Austrian alternate member of the Committee of the Regions (2012/241/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Austrian Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) An alternate members seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Josef MARTINZ, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed to the Committee of the Regions as alternate member for the remainder of the current term of office, which runs until 25 January 2015:  Mr Achill RUMPOLD, Mitglied der Landesregierung des Bundeslandes KÃ ¤rnten. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 2 May 2012. For the Council The President M. VESTAGER (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.